     Case 6:19-cr-00026-NKM-JCH Document 1 Filed 09/27/19 Page 1 of 1 Pageid#: 1


AO91(Rev.11/11) CriminalConiplai
                               nt

                                U NITED STATES D ISTRICT C OURT                                                         h
                                                          forthe                         cuuRrs OFFICEU. S,DIST.COURT
      '
                                                                                             AT CHARLOU ESVILE,VA
                                               W esterrlDistrictofVirginia                          'yluED

               UnitedstatesofAmerica                         )                                   SEP 27 2218
                           v'                                )                      .
                                                             ) caseuo.b..
                                                                        'lq'-              I
                                                                                           D v-'u '
                                                                                                  -c'L'DL.
                                                             )                              ( ,          P
.
                                                             )
               AlexanderTimothyCross                         )
                                                             )
                      Depndantls),

                                           CR TM INA L CO M PLA IN T
          1,thecomplainantinthiscase,statethatthefollowing istnletothebestofmy knowledgeand belief.
Onoraboutthedatets)of                September25,2019        inthecotmtyof                Buckingham            inthe
   W estern    Districtof               Virginia     ,thedefendantts)violated:                                          '
            CodeSection                                              OyenseDescrl
                                                                                ption           t
18 U.S.C.922(g)(4)and924(a)(2)            Possessionofafirearm byapersonpreviouslyadjudicatedasamental
                                          defecti
                                                ve orw ho hasbeen com m ittedto a mentalinstitution




          Thiscriminalcomplaintisbmsed on thesefacts:
                                                             1                                                  .


                                           r




          V Continuedontheattachedsheet.                            '

                                                                                   Complainant'
                                                                                              ssignature
                                                                             M ichaelTalbert,SpecialAgent,ATF
                                                                                    Printednameandtitle

Sworn to beforem eand signed in my presence.                                                        .,




Date:          09/27/2019                                                            6 œ
                                                                                      Judge'
                                                                                           ssi a re

city and state:               Charlottesville,Virginia                  JoelC.Hoppe,United States MagistrateJudge
                                                                                    Printednameandtitle
